t c memo united_states tax_court jerry b and donna e clawson petitioners v commissioner of internal revenue respondent docket no 18716-02l filed date mitchell i horowitz for petitioners michael pesavento for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action under sec_6330 notice_of_determination the notice_of_determination sustained a proposed levy with respect to petitioners’ unpaid income_tax liabilities for and the issue for decision is whether the appeals officer abused his discretion by sustaining a proposed levy to collect petitioners’ unpaid income_tax liabilities for and unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that the petition in this case was filed petitioners resided in cape coral florida background petitioners filed their joint federal_income_tax return for on or about date and their joint federal_income_tax return for in date showing balances due as of date petitioners’ unpaid income_tax liabilities for and including accruals of interest and penalties exceeded dollar_figure and dollar_figure respectively in date petitioners retained a certified_public_accountant david b mckinnon mckinnon to represent them before the internal_revenue_service irs in connection with the collection of their tax_liabilities on or about date petitioners filed a form_2848 power_of_attorney and declaration of representative designating mckinnon rance d hall and r glenn kirk c p a as their representatives on date petitioner jerry b clawson clawson by signed stipulation and consent agreed to the entry of an order of permanent injunction and other relief as to jerold benjamin clawson order of permanent injunction by the u s district_court for the northern district of georgia in an action brought against him by the securities_and_exchange_commission sec the order of permanent injunction restrained and enjoined clawson from further violations of various securities laws the order of permanent injunction also required clawson to pay disgorgement in the amount of dollar_figure which represented clawson’s gains from the conduct that had been alleged in the complaint brought against him by the sec payment of disgorgement in excess of dollar_figure and prejudgment_interest thereon was waived however based upon representations made by clawson to the sec in date as to his financial condition the entire balance of the dollar_figure disgorgement debt was to be paid_by clawson within years of the entry of the order of permanent injunction ie by date the order of permanent injunction also included a section entitled modification of the freeze that provided as follows it is further ordered that the freeze on clawson’s assets which was earlier imposed by order of this court shall be modified as follows clawson is allowed to liquidate non-cash assets provided notice prior to the liquidation of the assets is given to the commission sec staff and the commission sec is given an opportunity to object to such liquidation and that the proceeds from the liquidation of any such assets remain subject_to the freeze clawson shall be allowed to borrow against his florida homestead the freeze shall also be modified to allow the hatteras boat owned by clawson to be placed in a charter fleet for the purpose of generating income for clawson to pay his disgorgement or to otherwise preserve assets the freeze shall be completely lifted as to clawson at the time that his disgorgement obligation is retired provided he is in compliance with all other orders of the court review by revenue_officer riley on or about date revenue_officer vicki riley riley was assigned to collect petitioners’ unpaid income_tax_liability for on date riley contacted petitioners by mail and by telephone to schedule an appointment for the purpose of obtaining financial information from them riley requested that petitioners complete a form 433-a collection information statement for wage earners and self- employed individuals individual cis on date petitioners signed an individual cis and submitted it to riley on their individual cis petitioners disclosed assets and equity in pertinent part as follows asset current value encumbrance net value first union bank checking acct first union bank checking acct fidelity investments acct investment sanibel-captiva airport shuttle inc anticipated increase in income chevrolet suburban bmw dollar_figure big_number big_number big_number big_number big_number big_number none none none dollar_figure dollar_figure big_number big_number big_number none big_number big_number big_number big_number none 46-foot trojan yacht 61-foot hatteras yacht 30-foot fountain yacht real_estate real_estate real_estate furniture personal effects business assets--equipment accounts notes receivable big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mo big_number big_number big_number big_number big_number mo big_number none none none none the instructions for the individual cis directed petitioners to indicate the current value of their assets ie the amount for which they could sell their assets as of that date the real_estate valued at dollar_figure on petitioners’ individual cis is their residence in cape coral florida cape coral property petitioners acquired the cape coral property in date for dollar_figure according to their individual cis petitioners had an outstanding mortgage balance of dollar_figure on the cape coral property and a monthly mortgage payment of dollar_figure as of date on date days prior to submitting their individual cis to riley petitioners listed the cape coral property for sale with arvida realty services arvida at a price of dollar_figure in addition to submitting their individual cis to riley on date petitioners submitted the order of permanent injunction and four forms 433-b collection information statement for businesses the forms 433-b described business entities controlled and or operated by petitioners on date mckinnon proposed an installment_agreement to riley in which petitioners would pay dollar_figure per month for months with the remaining amount of their income_tax_liability to be paid at the end of the 18-month period at the time that petitioners proposed this installment_agreement to riley riley had determined that the total amount of their unpaid tax_liabilities was dollar_figure this figure included the reported but unpaid income_tax_liability on petitioners’ joint federal_income_tax return for and trust fund penalties that had been imposed against each of them for based upon the financial information petitioners submitted to riley she determined that petitioners had the ability to pay the total amount of their unpaid tax_liabilities sooner than the amount of time requested in the proposed installment_agreement accordingly riley rejected petitioners’ proposed installment_agreement on date petitioners also submitted a form_9423 collection appeal request in which they requested that respondent not file a federal_tax_lien petitioners provided in pertinent part the following explanation for their request taxpayer is working to sell the assets reported on forms 433-a and 433-b taxpayer believes that a substantial portion of such assets can be sold by date and that all can be disposed of within the next twelve months these sales would provide funds to satisfy the tax_liability in question filing a tax_lien would materially reduce the market_value of the assets to be sold and cause the banks to call loans on which most of these assets are pledged that would put the taxpayer out of business with no resources to pay the tax_liability we respectfully request that taxpayer be allowed a reasonable_time to sell these assets in order to generate the funds necessary to satisfy this tax obligation on date riley informed mckinnon that petitioners’ proposed installment_agreement had been forwarded to an independent reviewer riley suggested to mckinnon that petitioners commence good_faith payments of dollar_figure per month in the event that the independent reviewer approved the proposed installment_agreement on date the independent reviewer concurred in riley’s decision to reject petitioners’ proposed installment_agreement on date riley received a letter in response to a request that she had made to the irs office_of_chief_counsel for an opinion with respect to the issue of whether the judgment rendered in favor of the sec against clawson ie the dollar_figure disgorgement debt would have priority over the irs if the irs chose not to file a notice_of_federal_tax_lien in its efforts to collect petitioners’ unpaid income_tax_liability for that letter in pertinent part provided the following explanation to riley in the present case if the sec has taken the steps necessary to perfect its lien against whatever property the service might wish to look to for collection it will have priority since the government has not yet filed a notice_of_federal_tax_lien if the sec has not yet taken such steps but does so in the future before a notice_of_federal_tax_lien is filed it similarly will enjoy priority the only way that the government can ensure that it will prevail with respect to the taxpayer’s property is if the sec has taken no steps to perfect its judgment and the internal_revenue_service chooses to file a notice_of_federal_tax_lien on date riley received a payment from petitioners in the amount of dollar_figure petitioners designated this payment to be applied against their income_tax_liability for and riley applied it against that liability on date riley received a dollar_figure payment from petitioners this payment was applied to petitioners’ income_tax_liability for petitioners obtained the sec’s permission to sell their 61-foot hatteras yacht for dollar_figure in date petitioners used the proceeds of this sale to pay off the debt that encumbered the yacht which was listed on their individual cis as dollar_figure and to pay for their living_expenses none of the proceeds of this sale were used towards the payment of petitioners’ income_tax liabilities for or on date riley received two separate payments of dollar_figure each from petitioners both payments were applied to petitioners’ income_tax_liability for on date riley received a dollar_figure payment from petitioners this payment was applied to petitioners’ income_tax_liability for on or about date riley faxed a message to mckinnon seeking an explanation of how the filing of a federal_tax_lien would destroy petitioners’ ability to pay their tax_liabilities and how petitioners would be able to pay those liabilities in full in months on or about date mckinnon faxed a response to riley mckinnon’s response stated in pertinent part if a tax_lien is filed taxpayer’s lenders will call the notes on which taxpayer’s assets are pledged this would put the taxpayer out of business with no resources to pay the irs taxpayer believes that he will be able to sell the encumbered assets within the next months and clear enough to pay the irs in full on date riley issued a final notice-notice of intent to levy and notice of your right to a hearing final notice to each petitioner for their unpaid income_tax liabilities for and clawson’s final notice included the unpaid amount of the trust fund penalty that had been imposed against him for riley sent a copy of the final notice to mckinnon along with a letter that provided the following explanation we are taking this action because the taxpayer has not made estimated_tax payments for nor he has only paid seven of ten promised payments toward the liability as you had suggested in september of according to the income_tax return he has increased his liability substantially via a capital_gain that was not used to pay his tax obligation on date the irs office of appeals denied petitioners’ collection appeal request of date proceedings before appeals officer luhmann on date petitioners timely filed a form request for a collection_due_process_hearing in which they objected to both the proposed levy action and the filing of a federal_tax_lien with respect to their unpaid income_tax liabilities for and at the time that petitioners filed form no federal_tax_lien had been filed against them in the form mckinnon disclosed that petitioners were continuing their efforts to sell the cape coral property taxpayers are in the process of selling their personal_residence anticipated proceeds after satisfaction of existing mortgages should be sufficient to pay the amount owed the irs mckinnon attached to the form a copy of the listing agreement that petitioners had entered into with arvida for the sale of the cape coral property appeals officer monty luhmann luhmann respondent’s settlement officer in the st paul minnesota appeals_office received petitioners’ request for a hearing on or about date on date luhmann sent a letter to petitioners offering a telephonic hearing or in the alternative to transfer their case to florida for a face-to-face meeting this letter also set forth the following information when we meet to discuss your case our meeting will be informal and you may present facts arguments and legal authority to support your position we will discuss the law and how it applies to the facts in your case the primary purpose of this hearing is to verify all legal and procedural requirements were followed in proposing the collection action for the periods listed above additionally the consideration of less intrusive collection alternatives will be a focus of this hearing please be prepared to discuss any alternative that you wish for me to consider in an effort to resolve your case in addition luhmann advised petitioners that they were not entitled to a hearing on the filing of a federal_tax_lien because no such lien had been filed by letter dated date petitioners elected to hold a telephonic hearing which was subsequently held on date between luhmann and mckinnon on date respondent filed a notice_of_federal_tax_lien against petitioners for their unpaid income_tax liabilities for and in the public records of lee county florida petitioners were notified of the filing of the federal_tax_lien as required under sec_6320 but they did not request that a hearing be held with respect to the filing of that lien on date luhmann issued a notice_of_determination to each petitioner in which he sustained the proposed levy to collect petitioners’ unpaid income_tax liabilities for and luhmann also issued a separate notice_of_determination to clawson in which he sustained the proposed levy to collect the unpaid portion of the trust fund penalty that had been imposed against him for a matter not before us or within our jurisdiction luhmann provided in pertinent part the following explanation for sustaining the proposed levy the revenue_officer advised you of pending enforcement action on after you failed to sell your house to satisfy this liability the revenue_officer proceeded to issue the notice_of_intent_to_levy lt1058 notice_of_intent_to_levy was issued by certified mail to your last_known_address the revenue_officer had a levy source and levy was the next anticipated action the revenue_officer followed the legal and administrative requirements necessary for issuing a notice_of_intent_to_levy issues raised by the taxpayer on an attachment to form you raised the issue of selling your house as an alternative to collection action your power_of_attorney raised this issue during your hearing on and requested more time to sell your second home valued at dollar_figure million a copy of the listing agreement shows that this property has been on the market since september of i recognize that it takes longer to sell a home valued at dollar_figure million than it would to sell a home priced at the median value in your market even so thirteen months should have been sufficient to either sell or borrow against the property your power_of_attorney advised me during your hearing that you borrowed against the property to meet your expenses in the last year balancing the need for efficient collection with the taxpayer concern that the collection action be no more intrusive than necessary revenue_officer vicki riley has been working with you since august of to see that this liability is paid i can find no compelling reason to further delay the collection of this account there is sufficient equity in your second home to pay this liability in full either through the sale of the property or through a cash-out loan against the property to delay collection further would risk the collection of this liability perhaps you should consider lowering your asking price or consulting with your real_estate agent to see what you can do to expedite a voluntary sale of the property if you are unable or unwilling to borrow against or sell the property to satisfy the irs then the irs has no choice but to proceed to collect this account through levy action petitioners timely petitioned the court under sec_6330 from their notices of determination for the unpaid income_tax liabilities for and opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer’s property sec_6330 generally provides that respondent cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination sec_6330 specifies issues that the taxpayer may raise at the hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection action and alternatives to collection sec_6330 sec_6330 provides that the determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary where as here liability for the underlying tax is not disputed we review the appeals officer’s determination for abuse_of_discretion 114_tc_176 at trial of this case in date petitioners offered into evidence a first supplemental stipulation of facts supplemental stipulation the supplemental stipulation referred to exhibits that were not before luhmann at the time of petitioners’ sec_6330 hearing and were not a part of the administrative record in this case respondent objected to the supplemental stipulation’s being received into evidence on the grounds that the exhibits referred to therein were not a part of the administrative record the exhibits referred to in the supplemental stipulation include petitioners’ income_tax returns for through two orders by the u s district_court for the northern district of georgia in the case of sec v phoenix telecom llc that are dated in date the opinion rendered in the case of 300_f3d_1281 11th cir an order by the u s district_court for the middle district of florida in the case of william hazel barclay v phoenix telecom llc that is dated in date a listing agreement between petitioners and century sunbelt realty inc for the sale of the cape coral property that is dated in date an appraisal of dollar_figure for the cape coral property that is dated in date three different advertisements for the cape coral property that are dated between date and date and a marketing service report for the sale of the cape coral property that shows activity through date respondent also objected to the testimony offered by clawson at trial the court noted respondent’s objection but allowed testimony to proceed respondent contends that we should not consider the supplemental stipulation the trial testimony or any other matters that were not presented to luhmann because they are not a part of the administrative record in this case for the reasons set forth below we sustain luhmann’s determination whether or not we consider the additional evidence the sole issue raised by petitioners at their sec_6330 hearing was an offer of a collection alternative the collection alternative proposed by petitioners involved postponing the levy to allow petitioners to sell the cape coral property at some unspecified point in the future for its market_value approximately dollar_figure as of the time of trial in date the cape coral property had not been sold petitioners argue that luhmann abused his discretion by rejecting their proposed collection alternative because he failed to take into consideration the impact of the events of date on petitioners’ ability to sell the cape coral property moreover petitioners argue that luhmann abused his discretion by sustaining the proposed levy because he did not request updated financial information from petitioners in his letter of date did not give greater consideration to the impact of the order of permanent injunction on petitioners’ ability to pay their income_tax liabilities for and did not include any notes from his telephonic meeting with mckinnon on date in the administrative record and reached his decision to sustain the proposed levy in barely one month from the time that he contacted petitioners as we discuss below petitioners’ arguments are not persuasive clawson testified as to inter alia the soft real_estate market since the cape coral property had been listed for sale in date petitioners’ inability to borrow any further against the cape coral property petitioners’ business dealings between date and date and his understanding of the order of permanent injunction and the modified asset freeze contained therein much of clawson’s testimony on cross-examination admitted dispositions of assets and increased borrowing against the cape coral property without application of any of the proceeds to petitioners’ tax obligations this evidence had it been presented to luhmann is not likely to have changed his determination and does not show an abuse_of_discretion see eg pless v commissioner tcmemo_2004_24 there is no requirement that an appeals officer take notes at a sec_6330 hearing and there is neither requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination as to a proposed levy see sec_301_6330-1 q a-d6 proced admin regs sec_301_6330-1 q a-e9 proced admin regs moreover riley worked with petitioners for more than year before their case was assigned to luhmann accordingly we reject petitioners’ argument that luhmann abused his discretion on those grounds based upon our review of the relevant evidence in this case we conclude that luhmann did not abuse his discretion by rejecting petitioners’ proposed collection alternative consequently we further conclude that luhmann did not abuse his discretion by sustaining the proposed levy to collect petitioners’ unpaid income_tax liabilities for and we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
